Citation Nr: 0632463	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  00-06 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the period prior to July 19, 1994, for major depressive 
disorder with psychotic features.

2.  Entitlement to an effective date earlier than July 19, 
1994, for a grant of an evaluation of 100 percent for major 
depressive disorder with psychotic features.

3.  Entitlement to waiver of recovery of an overpayment of 
$144.00 in disability compensation benefits. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1972 to May 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in January 1992 and June 1999 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and from a determination in January 
1994 by the Committee on Waivers and Compromises (COWC) of 
that RO.

In March 2001, the Board remanded this case for further 
development of the evidence.  In April 2006, the Board again 
remanded the case after the appellant made a request for a 
hearing before a Veterans Law Judge.  However, the veteran in 
June 2006 withdrew his request for a hearing.  The case was 
most recently returned to the Board in July 2006.    

The issue of entitlement to an evaluation in excess of 30 
percent for the period prior to July 19, 1994, for major 
depressive disorder with psychotic features and the issue of 
entitlement to an effective date earlier than July 19, 1994, 
for a grant of an evaluation of 100 percent for major 
depressive disorder with psychotic features are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1. The veteran was solely at fault in the creation of an 
overpayment of disability compensation in the amount of 
$144.00, which has been recouped from the monthly disability 
compensation payments at the 100 percent rate he has been 
receiving from VA since August 1, 1994.

2.  Not restoring the amount of $144.00 to the veteran would 
not nullify the objective for which the veteran's disability 
compensation is intended or deprive him of necessities and 
would result in an unfair gain to him. 

CONCLUSION OF LAW

Waiver of reimbursement of an overpayment of $144.00 in 
disability compensation benefits would not be against equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  However, the notice provisions of 
the VCAA are inapplicable to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Even if those provisions 
were applicable in this case, because the record in this case 
shows that undisputed facts render the appellant ineligible 
for the benefit of waiver of recovery of an overpayment of 
$144.00 in disability compensation benefits, any defect in 
complying with the VCAA would not affect the outcome of this 
appeal.  See 38 C.F.R. § 3.105(d) (2004); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 5-2004.

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(a) 
(2006). 

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  38 
C.F.R. § 1.965(a) (2006).  In making such a decision, 
consideration will be given to such factors as: the relative 
fault of the debtor vis-à-vis VA; whether collection of the 
debt would deprive the debtor of life's basic necessities; 
whether withholding all or part of monetary benefits by way 
of recoupment would nullify the objective for which such 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether the 
appellant's reliance on the improved pension program resulted 
in his relinquishment of a valuable right or his incurrence 
of a legal obligation.  Id.

In this case, the relatively small overpayment by VA to the 
veteran of disability compensation was created when he did 
not contribute monetarily to the support of his children, who 
were in the legal custody of their mother, whose claim for an 
apportionment of the appellant's disability compensation 
payments was granted by the RO in September 1993.  Since the 
veteran began to receive monthly disability compensation 
payments at the 100 percent rate in August 1994, his income 
has exceeded any reasonable living expenses he has to 
maintain himself and his household, the $144.00 has been 
recouped from him by VA, and it is not in dispute that he has 
no real need for another $144.00.  Under these circumstances, 
his claim for a waiver of recovery of the overpayment is 
entirely without merit.  See 38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2006).

As the preponderance of the evidence is against the veteran's 
waiver claim, the benefit of the doubt doctrine does not 
apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to waiver of recovery of an overpayment of 
$144.00 in disability compensation benefits is denied. 


REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996).  

A statute provides that, where compensation is awarded or 
increase pursuit to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  38 U.S.C.A. § 5110(g).  

In the veteran's case, one issue on appeal is whether he is 
entitled to a schedular evaluation in excess of 30 percent 
for his service-connected psychiatric disability for the 
period prior to July 19, 1994, under the rating criteria then 
in effect and another issue on appeal is whether he is 
entitled to an effective date earlier than July 19, 1994, for 
the grant of a schedular evaluation of 100 percent for his 
service-connected psychiatric disability under the rating 
criteria then in effect.  Under 38 U.S.C.A. § 1155 and the 
former rating criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9207, pertaining to major depressive disorder with psychotic 
features, and a General Rating Formula for Psychotic 
Disorders provided that an evaluation of 100 percent required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  An evaluation of 70 percent 
required psychotic features with lesser symptomatology such 
as to produce severe social and industrial inadaptability.  A 
50 percent evaluation required psychotic features manifested 
by considerable impairment of social and industrial 
adaptability.  A 30 percent evaluation was warranted for 
major depressive disorder with psychotic features manifested 
by definite impairment of social and industrial adaptability. 

Prior to November 7, 1996, a regulation provided that, in 
cases in which the only compensable service connected 
disability was a mental disorder assigned a 70 percent 
evaluation and such mental disorder precluded a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1995), the Court 
noted that counsel for the Secretary of Veterans Affairs in 
that case stated that the VA Secretary interpreted 38 C.F.R. 
§ 4.16(c) then in effect as more of a procedural device than 
a regulation which conferred a substantive benefit because 
whenever unemployability was caused solely by a service-
connected mental disorder, regardless of its current 
disability rating, a schedular evaluation of 100 percent was 
warranted under 38 C.F.R. § 4.132 then in effect.  The Court 
held that the VA Secretary's interpretation of the two 
regulations was reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2006).

Following a VA hospitalization in May 1991, the veteran 
submitted a claim for an increased rating for his service-
connected psychiatric disorder in July 1991.  A veteran 
generally will be presumed to be seeking the maximum benefit 
allowed by law and regulation, see AB v. Brown, 6 Vet. App. 
35, 38 (1993), which, for the appellant's claim for an 
increased rating for service-connected psychiatric 
disability, would be a schedular evaluation of 100 percent.  
The veteran underwent a VA psychiatric examination to 
evaluate the severity of his service-connected psychiatric 
disorder in December 1991.  A copy of an award letter 
furnished to the veteran in May 1992 by the Social Security 
Administration (SSA) reflects that the SSA had determined 
that the veteran was entitled to monthly disability benefits 
under laws administered by that agency from November 1991.  
VA has not yet obtained a copy of the decision by SSA showing 
the disability or disabilities for which the grant of 
benefits was made.  Although a VA physician who conducted a 
heart examination of the veteran in January 1994 reported 
that on clinical examination and on diagnostic studies no 
heart diseases of the veteran was found at that time, he 
stated in the examination report, "[The veteran] is drawing 
Social Security and claims he is unable to work due to a 
heart condition and a blood disorder."  Service connection 
in the appellant's case is in effect for psychiatric 
disability but not for any cardiovascular disability.

In a case in which a veteran who had claimed to be 
unemployable by reason of service-connected psychiatric 
disability stated that he had been awarded disability 
benefits by SSA and VA had not obtained a copy of SSA's 
decision, the Court held that, while the SSA decision was not 
controlling for VA purposes, the SSA decision was pertinent 
to the VA claim and VA's duty to assist the claimant required 
VA 
to obtain that item of evidence from SSA and to give it 
appropriate consideration and weight in adjudicating the 
veteran's VA claim.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 368-370 (1992).  

The basis or bases of the SSA decision awarding the appellant 
benefits for being unable to work due to one or more 
disabilities is pertinent both to the appellant's increased 
rating claim on appeal and to his earlier effective date 
claim on appeal.  Therefore, pursuant to the VCAA and its 
implementing regulations, this case must be remanded for 
development action to fulfill VA's duty to assist.  See 
38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9207 (1996); 38 C.F.R. § 3.400(o)(2) (2006); 
AB, Johnson, Murincsak, supra. 

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to obtain 
copies of any and all decisions by SSA on 
claims filed by the appellant for 
disability benefits under laws 
administered by that agency.  In making 
this records request, the AMC must comply 
with the provisions of 38 C.F.R. 
§ 3.159(c)(2).

2.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


